 

Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 1 of 20

com

FILE)
i US. DISTRICT COURT
WSTRICT oF PISRYLAND
2020 JAN Mk:

V22 PH 4: 59 United States Attorney

CLERK'S OFFICE District of Maryland
AT BALTIMAgE=4 |

~ nite 400 DIRECT: 410-209-4817
PET 368. Charles Street MAIN: 410-209-4800

Baltimore, MD 21201-3119

June 24, 2019 Car Q- OAS!

U.S. Department of Justice

Derek Hines Q ¥
Assistant United States Attorney —e
derek hines@usdoj.gov

_
iPr

William C. Brennan, Ir.

Brennan McKenna Manzi Shay, Chartered
6305 Ivy Ln Ste 700

Greenbelt, MD 20770

Email: wbrennan@brennanmckenna.com

Re: United States v. Cheryl Diane Glenn
Dear Counsel:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Cheryl Diane Glenn (hereinafter “Defendant”),
by the United States Attorney’s Office for the District of Maryland (“this Office”). If the
Defendant accepts this offer, piease have the Defendant execute it in the spaces provided below.
If this offer has not been accepted by July 12, 2019, it will be deemed withdrawn. The terms of
the Agreement are as follows:

Offenses of Conviction

1. The Defendant agrees to waive indictment and plead guilty to Counts 1 and 2 of an
Information, which charges the Defendant with Honest Services Wire Fraud, in violation of 18
U.S.C. §§ 1343 and 1346, and Use of an Interstate Facility to Carry On Unlawful Activity (“Travel
Act”), in violation of 18 U.S.C. § 1952. The Defendant admits that the Defendant is, in fact, guilty
of these offenses and will so advise the Court.

Elements of the Offenses

2. The elements of the offenses to which the Defendant has agreed to plead guilty, and which
this Office would prove if the case went to trial, are as follows:

a. Count One — Honest Services Wire Fraud. That on or about the dates charged
in the Information, in the District of Maryland and elsewhere:

1. First, that there was a scheme or artifice to defraud or to obtain the
intangible right of honest services by materially false and fraudulent
pretenses, representations or promises, as alleged in the Information;

1

 

SR 2 Ae eect ht

Sete em nee
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 2 of 20

2. Second, that the Defendant knowingly and willfully participated in
the scheme or artifice to defraud, with knowledge of its fraudulent
nature and with specific intent to defraud; and

3. Third, that in execution of that scheme, the Defendant used or
caused the use of the interstate wires for the purpose of executing
the scheme as specified in the Information.

b. Count Two — Travel Act. That on or about the dates charged in the Information,
in the District of Maryland and elsewhere:

1. The Defendant used and caused the use of an interstate facility;

2. The use of the interstate facility was done with the intent to promote,
manage, establish, or carry on or distribute the proceeds of an
unlawful activity, to wit, state bribery in violation of Section 9-
201(c) (“Public employee demanding or receiving bribe”), Md.
Crim, Law (formerly Art. 27, Section 22); and

3. After the use of the interstate facility, the Defendant performed or
attempted to perform an act in furtherance of this same unlawful

 

 

 

 

 

 

 

 

 

 

 

 

activity.
Penalties
3, . The maximum penalties provided by statute for the offenses to which the Defendant is
pleading guilty are as follows:
COUNT | STATUTE | MAND. MIN. MAX SUPERVISED | MAX FINE | SPECIAL
IMPRISON- | IMPRISON- RELEASE ASSESS-
MENT MENT MENT
1 18 U.S.C. None 20 years Not more than | $250,000 $100
§§ 1343, 5 years
1346
2 18 U.S.C. § | None 5 years Not more than | $250,000 $100
1952 3 years
a. Prison: If the Court orders a term of imprisonment, the Bureau of Prisons has sole

discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and the
Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 3 of 20

c. Restitution: The Court may order the Defendant to pay restitution pursuant to 18
U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately, unless
the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to pay
interest if the fine is not paid when due.

e. Forfeiture: The Court may enter an order of forfeiture of assets directly traceable
to the offense, substitute assets, and/or a money judgment equal to the value of the property subject
to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order.to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating ‘to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.

Waiver of Rights

4. The Defendant understands that by entering into this Agreement, the Defendant surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant would
have had the right to a speedy jury trial with the close assistance of competent counsel. That trial
could be conducted by a judge, without a jury, if the Defendant, this Office, and the Court all

agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

c. If the Defendant went to trial, the government would have the burden of proving

3

 
Case 1:19-cr-00351-CCB Document 11 Filed 01/22/20 Page 4 of 20

the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to confront
and cross-examine the government’s witnesses. The Defendant would not have to present any
defense witnesses or evidence whatsoever, If the Defendant wanted to call witnesses in defense,
however, the Defendant would have the subpoena power of the Court to compel the witnesses to
attend.

d. The Defendant would have the right to testify in the Defendant’s own defense if
the Defendant so chose, and the Defendant would have the right to refuse to testify. If the
Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have the right
to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of evidence to
see if any errors were committed which would require a new trial or dismissal of the charges. By
pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and the Court’s
decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights, except the
right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph below, to
appeal the sentence. By pleading guilty, the Defendant understands that the Defendant may have
to answer the Court’s questions both about the rights being given up and about the facts of the
case. Any statements that the Defendant makes during such a hearing would not be admissible
against the Defendant during a trial except in a criminal proceeding for perjury or false statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be giving up
the right to file and have the Court rule on pretrial motions, and there will be no further trial or
proceeding of any kind in the above-referenced criminal case, and the Court will find the

Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable civil
tights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

i, The Defendant has the right to have the Defendant’s case presented to a Grand
Jury, which would decide whether there is probable cause to return an Indictment against the
Defendant. By agreeing to proceed by way of Information, the Defendant is giving up that right,
4

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 5 of 20

and the Defendant understands that the charges will be filed by the United States Attorney
without a Grand Jury.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines range for
this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform Act of
1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and 28 U.S.C.
§§ 991 through 998. The Defendant further understands that the Court will impose a sentence
pursuant to the Sentencing Reform Act, as excised, and must take into account the advisory
guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth in
Attachment A, which is incorporated by reference herein. This Office and the Defendant further
agree that the applicable guideline calculation is as follows:

a. Base offense level (U.S.S.G. § 2C1.1(a)(1)) 14
b. More than one bribe (U.S.S.G, § 2C1.1(b)(1)) +2
c. Walue of the bribe (U.S.S.G. §§ 2C1.1(b)(2), 2B1.1(b)(1}(C)) +4
d. Elected public official (U.S.S.G. § 2C1.1(b)(3)) +4
e. Attempting to obstruct justice (U.S.S.G. § 3C1.1) +2

TOTAL 26

This Office does not oppose a two-level reduction in the Defendant’s adjusted offense level
pursuant to U.S.S.G. § 3E1.1(a), based upon the Defendant’s apparent prompt recognition and
affirmative acceptance of personal responsibility for the Defendant’s criminal conduct. This
Office agrees to make a motion pursuant to U.S.S.G. § 3E1.1(b) for an additional one-level
decrease in recognition of the Defendant’s acceptance of personal responsibility for the
. Defendant’s conduct. This Office may oppose any adjustment for acceptance of responsibility
under U.S.S.G. § 3EI.1(a) and may decline to make a motion pursuant to U.S.S.G, § 3E1.1(b), if
the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii) denies
involvement in the offense; (iii) gives conflicting statements about the Defendant’s involvement .
in the offense; (iv) is untruthful with the Court, this Office, or the United States Probation Office;
(v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in any criminal
conduct between the date of this Agreement and the date of sentencing; (vii) attempts to withdraw
the plea of guilty; or (viii) violates this Agreement in any way.

7 There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level. The
parties anticipate that the Defendant’s criminal history is a category I.

 
Case 1:19-cr-00351-CCB Document 11 Filed 01/22/20 Page 6 of 20

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Obligations of the Parties

9. At the time of sentencing, this Office and the Defendant reserve the right to advocate for a
reasonable sentence, period of supervised release, and/or fine considering any appropriate factors
under 18 U.S.C. § 3553(a). This Office reserves the right to bring to the Court’s attention all
information with respect to the Defendant’s background, character, and conduct that this Office
deems relevant to sentencing, including the conduct that is the subject of any counts of the
Information. At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.

Waiver of Appeal

10. In exchange for the concessions made by this Office and the Defendant in this Agreement,
this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any
other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s) to the extent such
challenges legally can be waived..

b. The Defendant and this Office knowingly and expressly waive all rights conferred
by 18 U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment,
fine, term of supervised release, or order of restitution) for any reason (including the establishment
- of the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release), except as follows:

Gi) The Defendant reserves the right to appeal any sentence that exceeds the
statutory maximum; and

(ii) This Office reserves the right to appeal any sentence below a statutory
minimum; and

c. The Defendant waives any and all rights under the Freedom of Information Act
relating to the investigation and prosecution of the above-captioned matter and agrees not to file
any request for documents from this Office or any investigating agency.
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 7 of 20

Forfeiture

ll. The Defendant understands that the Court may enter an Order of Forfeiture as part of the
Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable to the
offenses), substitute assets, and/or a money judgment equal to the value of the property derived
from, or otherwise involved in, the offenses. Specifically, but without limitation on the
government’s right to forfeit all property subject to forfeiture as permitted by law, the Defendant
agrees to forfeit to the United States all of the Defendant's right, title, and interest in the following
items that the Defendant agrees constitute money, property, and/or assets derived from or obtained
by the Defendant as a result of, or used to facilitate the commission of, the Defendant’s illegal
activities: the $33,750 that the Defendant solicited or accepted in bribe payments.

The Defendant agrees to consent to the entry of orders of forfeiture for the property
described in the above subparagraph and waives the requirements of Federal Rules of Criminal
Procedure 11(b)(1)(J), 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
advice regarding the forfeiture at the change-of-plea hearing, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment.

The Defendant agrees to assist fully in the forfeiture of the above property. The Defendant
agrees to disclose all assets and sources of income, to consent to all requests for access to
information related to assets and income, and to take all steps necessary to pass clear title to the
forfeited assets to the United States, including executing all documents necessary to transfer such
title, assisting in bringing any assets located outside of the United States within the jurisdiction of
the United States, and taking whatever steps are necessary to ensure that assets subject to forfeiture
are made available for forfeiture.

The Defendant waives all challenges to any forfeiture carried out in accordance with this
Agreement on any grounds, including any and all constitutional, legal, equitable, statutory, or
administrative grounds brought by any means, including through direct appeal, habeas corpus
petition, or civil complaint. The Defendant will not challenge or seek review of any civil or
administrative forfeiture of any property subject to forfeiture under this Agreement, and will not
assist any third party with any challenge or review or any petition for remission of forfeiture.

Defendant’s Conduct Prior to Sentencing and Breach

12. Between now and the date of the sentencing, the Defendant wiil not engage in conduct that
constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal, state, or
local law; will acknowledge guilt to the probation officer and the Court; will be truthful in any
statement to the Court, this Office, law enforcement agents, and probation officers; will cooperate
in the preparation of the presentence report; and will not move to withdraw from the plea of guilty
or from this Agreement,

If the Defendant engages in conduct prior to sentencing that violates the above paragraph

of this Agreement, and the Court finds a violation by a preponderance of the evidence, then: (i)

this Office will be free from its obligations under this Agreement; (ii) this Office may make
7

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 8 of 20

sentencing arguments and recommendations different from those set out in this Agreement, even
if the Agreement was reached pursuant to Rule 11{c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement.

Court Not a Party

13. | The Court is not a party to this Agreement. The sentence to be imposed is within the sole
discretion of the Court. The Court is not bound by the Sentencing Guidelines stipulation in this
Agreement. The Court will determine the facts relevant to sentencing. The Court is not required
to accept any recommendation or stipulation of the parties. The Court has the power to impose a
sentence up to the maximum penalty allowed by law. If the Court makes sentencing findings
different from those stipulated in this Agreement, or if the Court imposes any sentence up to the
maximum allowed by statute, the Defendant will remain bound to fulfill all of the obligations under
this Agreement. Neither the prosecutor, defense counsel, nor the Court can make a binding
prediction, promise, or representation as to what guidelines range or sentence the Defendant will
receive. The Defendant agrees that no one has made such a binding prediction or promise.

Entire Agreement

14, This letter, together with the Sealed Supplement, constitutes the complete plea agreement
in this case. This letter, together with the Sealed Supplement, supersedes any prior understandings,
promises, or conditions between this Office and the Defendant. There are no other agreements,
promises, undertakings, or understandings between the Defendant and this Office other than those
set forth in this letter and the Sealed Supplement. No changes to this Agreement will be effective
unless in writing, signed by all parties and approved by the Court.

[Remainder of page intentionally blank]

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 9 of 20

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

Berek E. Hines
Leo J, Wise
Assistant United States Attorneys

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney and I do not wish to
change any part of it. [ am completely satisfied with the representation of my attorney.

zit 14 Ye LL Lh»

Cheryl Djéne Glenn
Defendant

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

oy/ts/ 2019 LY
Dat

William C. Brennan, Esq.
Counsel! for Defendant

 

 

a ee
Case 1:19-cr-00351-CCB Document 11 Filed 01/22/20 Page 10 of 20

ATTACHMENT A
STIPULATION OF FACTS

The Defendant, Cheryl Diane Glenn, stipulates and agrees that if this case had proceeded
to trial, the United States would have proven the following facts beyond a reasonable doubt. The
defendant stipulates and agrees that the following facts do not encompass all of the evidence that
would have been presented had this matter proceeded to trial.

At all relevant times, the Defendant, Cheryl Diane Glenn (“GLENN”), was a Delegate in
the Maryland House of Delegates, representing District 45, which covered portions of Baltimore,
Maryland. GLENN was the Chair of the Banking, Consumer Protection, and Commercial Law
Subcommittee of the Economic Matters Committee; the Vice Chair of the Rules and Executive
Nominations Committee; the Chair of the Baltimore City Delegation; and a member of the Women
Legislators of Maryland Caucus and the Legislative Black Caucus of Maryland, among other
memberships.

The State of Maryland and its citizens had an intangible right to the honest services of its
elected officials. As a Delegate of the General Assembly, GLENN owed the State of Maryland
and its citizens a fiduciary duty to, among other things, refrain from soliciting and receiving bribes
in exchange for taking, or agreeing to take, official actions.

Maryland Medical Marijuana Legislation

Since 2013, the General Assembly of Maryland has enacted legislation that resulted in the
award of licenses permitting companies to grow, process, and dispense medical marijuana.
GLENN was actively involved in sponsoring such legislation and in securing its passage. For
example, GLENN was a sponsor of House Bill 1101, passed by the state legislature and signed
into law by the Governor in 2013, which authorized access to medical marijuana in the State of
Maryland for qualifying individuals and established the Natalie M. LaPrade Medical Cannabis
Commission (“Commission”). GLENN was a sponsor of House Bill 881, passed by the state
legislature and signed into law by the Governor in 2014, which set a limit of fifteen licensed
marijuana growers in Maryland. GLENN was a sponsor of House Bill 490, passed by the state
legislature and signed into law by the Governor in 2015, which established requirements for the
Commission to license medical marijuana processors in the State of Maryland.

_ In 2016, the Commission began the process of awarding fifteen medical marijuana grower
licenses and fifteen medical marijuana processor licenses in the State of Maryland.

House Bill 2, the “Natalie M. LaPrade Medical Cannabis Commission Reform Act,”
increased the number of medical marijuana grower licenses from fifteen to twenty-two and
established a new cap of twenty-eight processing licenses. House Bill 2 was pre-filed by GLENN
on September 25, 2017, and introduced on January 10, 2018. House Bill 2 initially passed the
House by a vote of 121-16, with GLENN voting in favor, on March 8, 2018. After amendments
from the Senate, House Bill 2 passed the House by a vote of 118-15 on April 7, 2018, with GLENN

10

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 11 of 20

voting in favor. It was passed by the Senate on April 9, 2018, and approved by the Govemor on
May 15, 2018.

Maryland Opioid Maintenance Therapy Resulations

Maryland law governs opioid maintenance therapy programs involving the use of
pharmacological interventions to provide treatment, support, and recovery to opioid-addicted
patients. Pursuant to this law and regulations promulgated by the Maryland Department of Health,
any such program was required to have a medical director who was a physician with at least 3
years of documented experience providing services to individuals who are addicted to alcohol or

other drugs.

House Bill 35, titled “Public Health - Opioid Maintenance Therapy Programs — Medical
Director Requirement and Qualifications,” amended this requirement so that a medical director of
an opioid maintenance therapy program needed to be a physician with only 2 years of documented
experience providing services to individuals who are addicted to alcohol or other drugs. House
Bill 35 was pre-filed by GLENN on October 18, 2018, and introduced on January 9, 2019.

Maryland Alcohol and Liquor License Legislation

Under Maryland law, alcohol licenses are divided into different classes. Class A licenses
authorize their holders to sell, for consumption off the premises, beer, wine, and liquor six days
per week, Class B licenses authorize their holders to sell beer and wine seven days per week and
liquor every day except Sunday; certain Class B licenses were for consumption on the premises,
while other Class B licenses had an off-sale privilege.

House Bill 347, titled “Baltimore City - Alcoholic Beverages - Class B-D-7 Licenses,”
established an additional class B license within District 45, which was GLENN’s District. GLENN
requested that the Maryland Department of Legislative Services draft House Bill 347 on or about
December 10, 2018, and it was co-sponsored by GLENN and introduced on January 28, 2019.

The First Payment

On or about March 4, 2018, during a phone call between GLENN and Associate 1,
Associate 1 discussed Company 1’s interest in obtaining a medical marijuana grow, processing
and dispensary license in Maryland. During this phone call, GLENN told Associate 1 that she had
an outstanding tax debt and GLENN and Associate | agreed that GLENN and Associate 1 would
solicit money from Company | to pay the tax debt in exchange for agreeing to perform an official
act. GLENN agreed to meet with representatives of Company 1, including Businessperson | and
Businessperson 2, and she said she would bring her tax bill of almost $3,000 to the meeting.

On or about March 5, 2018, GLENN met with Associate 1, Businessperson 1, and
Businessperson 2 at a restaurant in Annapolis, Maryland. During the meeting, Businessperson 1!
expressed to GLENN that it was Company 1’s desire to obtain a new license pursuant to House
Bill 2 that had been recently introduced, but not yet enacted. GLENN took a white, letter-sized

1i

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 12 of 20

envelope out of her purse and passed it to Associate 1. The envelope contained an outstanding
property tax bill for GLENN’s residence in the amount of $2,716. GLENN and Associate 1 agreed
that GLENN would use her position as a state legislator to vote for HB-2, which could favor
Company 1 in its pursuit of a medical marijuana license. GLENN agreed to do so in exchange for
a $3,000 cash payment from Associate 1 to GLENN, which Associate 1 would attempt to obtain
from Company 1.

On or about March 6, 2018, Associate 1 and GLENN exchanged a series of text messages.
Associate 1 asked GLENN, “How did your bill go today?” and GLENN responded, “Better than
expected, passed 2™ reader with NO amendments offered and no debate. WOW!! 3" reader
tomorrow, then to the Senate.” GLENN later said, “I really hope you can get this done for me.”
Associate 1 said, “I need your deposit slip and a check so there is no question who paid it, That
way everything is kosher.” GLENN asked Associate 1 to “pay it with cash”. Associate 1
responded, “I can do it with [Associate 2] or by myself but best with [Associate 2] so there isn’t a
connection. [Businessperson 1] flies to r.1. tomorrow back to [name of city] sat. Wires me $
Sunday then I’ll contact [Associate 2]... do not fret, invoice is in my safe at home...only u me and
[Associate 2} will know so stop worrying.”

On March 7, 2018, in response to a message GLENN had received from Associate 1 asking
about the status of the bill, GLENN sent a text stating, “3"? reader tomorrow.”

On March 8, 2018, GLENN voted in favor of House Bill 2 on its Third Reading.

On April 7, 2018, GLENN voted in favor of House Bill 2 after amendments from the
Senate.

On April 19, 2018, GLENN and Associate 1 spoke over the phone. During the call,
Associate 1 explained to GLENN that Company 1 was ready to make the $3,000 payment to
GLENN because “[t]hey wanted to wait until everything went through the General Assembly.”
GLENN arranged to receive the $3,000 the following day.

On April 20, 2018, GLENN and Associate 1 met at a restaurant in Baltimore County.
During the meeting, Associate 1 handed GLENN $3,000 in United States currency. GLENN said,
“wie passed the bill” and “I had to fight like hell. You have no idea how I had to fight.” Associate
1 said, “[Businessperson 1 and Businessperson 2] appreciate you. What you did to get the pot. I
mean, and they hope to get a license in Maryland.” GLENN responded, “Well let me.tell you
something - You let them know, and I’m serious . . . let them know there was a meeting with
[Senator 1] right before sine die, on the medical marijuana bill ... and I wasn’t invited to it and
when I called [Senator 1’s] office they said well Delegate GLENN, it’s only for [Senator 1] and a
few other Senators. So what I did, I went over to [Senator 2’s] office and hung around ‘cause I
knew she was gonna be goin’. She took me into that meeting with her and when I went in there, I
sat right at the head of the table. I said how ya’ll doin’? IfI had not gone into that meeting, they
would not..: they... they would have .. . we would have got the new licenses, but those new
licenses would have been given to people already on the list...” GLENN further stated, “So I

12

 
Case 1:19-cr-00351-CCB Document 11 Filed 01/22/20 Page 13 of 20

had to defend [House Bill 2], and I mean if had not been in that meeting, you tell [Businessperson
1 and Businessperson 2], they wouldn’t even have a shot. You know.”

The Second Payment

On May 18, 2018, Associate 1 told GLENN that Businessperson 3 was “looking for a
license.”

On June 7, 2018, Associate ] stated to GLENN that “we might be able to make some money
with [Businessperson 3] like we did with [Businessperson t and Businessperson 2].”

On June 12, 2018, Associate 1, GLENN and Businessperson 3 met at a restaurant in
Baltimore, Maryland, and discussed medical marijuana licenses. Prior to Businessperson 3’s
arrival, GLENN and Associate 1 discussed that Associate 1 would act as the “go-between” for
payments from Businessperson 3 to GLENN. Once Businessperson 3 arrived, GLENN told
Businessperson 3 that she previously created a bill that awarded a company a medical marijuana
growing license and that other applicants were “pissed off” and asked “who the hell do they know?
‘Cause they didn’t have any high-priced lobbyists or anything.” GLENN stated, “I said they know
God and Cheryl GLENN.”

On June 18, 2018, GLENN called Associate 1 and GLENN asked if Businessperson 3 was
“lookin’ for [GLENN] to help him or something?” Associate 1 responded, “yes,” and GLENN
_ stated, “I’m not askin’ people to give me money and I’m promising something I can’t promise, but
I mean is he going to be makin’ a donation or something?” GLENN said, “I’ve stopped spending
time with people if they’re not um, donating to ... you know what I mean.” GLENN said, “I
wanna tell you what other people have done um, and then nothin’ is a guarantee, but I’ve had...
I’ve had a lot of donations from other people who wanna get in the business, and they’re kind of
donating to me, you know um, I guess because they want me to be to the degree that I can an
advocate for them.” GLENN said, “you know I gotta deal with folk I don’t know a certain way.
You know.” Associate 1 asked if GLENN and Associate 1 should “do what we did with those
guys in [city where Company 1 is located] and just chop the money.” GLENN responded “Yeah.”

On July 31, 2018, Associate I left a voicemail on GLENN’s phone and stated, “I can’t talk
about it over the phone. There’s been a significant ah, thing with [Businessperson-3], um,
something I’d rather talk to you about in person.” Within approximately 15 minutes, GLENN
called Associate 1 and Associate 1 told GLENN, “I can’t talk to you about it over the phone...
ah, things have really financially gotten better with [Businessperson 3], and ah, whenever you can
meet me... sooner the better.” GLENN agreed to meet with Associate 1 at a later date.

On August 10, 2018, GLENN and Associate 1 met at a restaurant in Baltimore, Maryland.
During the meeting, Associate 1 told GLENN that Businessperson 3 had offered to give him
$10,000 cash if he could get the law changed in Maryland so that local businesses would be given
priority for medical marijuana licenses. Associate 1 said he could split the $10,000 with GLENN.
GLENN agreed to introduce legislation to get the law changed in exchange for a payment of
$5,000,

13

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 14 of 20

On August 15, 2018, GLENN called Associate 1 and Associate 1 stated that
Businessperson 3 wanted some type of proof that the law would be changed to give Maryland
businesses a priority when competing for medical marijuana licenses. GLENN and Associate 1
had the following exchange:

Associate 1: If you can just shoot me an email or somethin’ sayin’ we’re gonna...
not we... but you’re gonna introduce legislation where Maryland
businesses get a priority in... in these licenses. I'll just show it to
him then erase it. I mean there’s no guarantee you know on
anything. Ah, he’s got this...

GLENN: Uh-huh.

Associate 1: .,.and then I’ll just show him the email and erase it. I’m actuaily
gonna see him later today. Um...

GLENN: Um, so you're saying... You’re saying that if... if I put this in an
. email, he'll cough up this money?

Associate 1: Yep.

GLENN: Well... what... what... Um, text me your email address. ‘Cause I
don’t think I have your email address.

Associate 1: Allright. P’lf do that. All right.

On August 15, 2018, GLENN sent an email to Associate 1, with the subject line
“MEDICAL MARIJUANA LICENSES”, which stated:

As it relates to the new licenses that will be available for minorities
for medical marijuana in the State of Maryland, the issue of
preferences for applicants who are residents of the State of Maryland
has been a controversial conversation. Many of the legislators
believe that there should be a preference given to those applicants
who are residents of the State of Maryland. In the upcoming 2019
Legislative Session, there will be a strong effort to amend the law,
as well as the regulations, so that preferences will be given to
applicants for medical marijuana licenses who reside in the State of
Maryland. J will take the lead on the effort to get the law changed
to provide the residency preference for the medical marijuana
licenses.

On August 16, 2018, GLENN called Associate 1 and Associate 1 told GLENN, “That email
was perfect. I showed it to [Businessperson 3] and he’s happy with that, and ah, he’s gonna get
me the cash.” Later in the conversation, Associate 1 told GLENN, “Maybe I can give you the cash
Wednesday” and GLENN responded, “That would be awesome. That would be awesome.”

14

 
Case 1:19-cr-00351-CCB Document 11 Filed 01/22/20 Page 15 of 20

On August 23, 2018, GLENN and Associate 1 met at a restaurant in Baltimore, Maryland.
During the meeting, Associate 1 handed GLENN $5,000 in United States currency. After handing
GLENN the money, Associate | stated, “That’s what that email did for us.” Associate 1 cautioned
GLENN about putting all of the money into the bank at one time to which GLENN responded,
“No. No. I won't.” ;

The Third Payment

On October 9, 2018, Associate | called GLENN and GLENN stated “Tell {Businessperson
3] I need s... I, [need some help.”

On October 12, 2018, GLENN and Associate 1 met at a restaurant in Baltimore, Maryland.
During the meeting, GLENN gave Associate 1 documents which reflected changes proposed by
the Commission to Maryland’s medical marijuana regulations as a result of House Bill 2. GLENN
told Associate 1, “I got this shit done” and “it took a lot of work.” GLENN stated, “I fought my
ass off for this.’ GLENN stated that a $20,000 “personal loan” frony someone would “clear up
everything” for her and later asked, “Do you know how much somebody would charge
[Businessperson 3] to give him all this shit?” Associate 1 responded, “Well you said twenty
grand.” GLENN stated, “I’m telling you, that would get me out of the hole.” Associate ] told
GLENN that he would meet with Businessperson 3 and attempt to obtain the $20,000 that she
solicited, GLENN responded, “Okay. Well... Well... If not, as much of it as you can.”

On October 16, 2018, Associate 1 called GLENN and said they could “get some cashola
out of [Businessperson 3]” because Businessperson 3 operated a methadone clinic and wanted to
turn the operation of the clinic over to Businessperson 3’s daughter so he could focus full time on
his prospective medical marijuana business. Associate 1 told GLENN that under current
Maryland law, Businessperson 3’s daughter needed three years of experience to be the director of
a methadone clinic, and that Businessperson 3 wanted the law changed so that only two years of
experience was required, GLENN asked Associate 1 to send her a copy of the law and GLENN
said she would “work on it.” The following exchange occurred:

GLENN: So is he able to help me?
Associate 1: Ah... Ju... Fora quick five [$5,000].

GLENN: That... That’s fine.
Associate 1: Yeah.

GLENN: That’s fine. Um... Um... So ah, when do you think... When do you

think that would happen?
Associate 1: We can make this happen in the next couple days.

GLENN: Okay. All right. I’m going to Annapolis (unintelligible)...

15

 
/

Case 1:19-cr-00351-CCB Document 11 Filed 01/22/20 Page 16 of 20

Associate 1: Andhe... But Cheryl, I gotta... I gotta let him know... I gotta prove
to this guy that we’re pre-filing this. I mean he ain’t...

GLENN: Okay. You...

Associate 1; Just ain’t gonna throw money at me.
GLENN: You can tell... No. No.

Associate 1: Okay.

GLENN: But you can tell him...

Associate 1: Okay.

GLENN: ... ah, if he gets me the copy of whatever it is then I can... I can get
it pre-filed. That... That’s... That’s a easy thing.

On October 18, 2018, GLENN pre-filed House Bill 35, titled “Public Health — Opioid
Maintenance Therapy Programs — Medical Director Requirement and Qualifications.” GLENN
sent a text message to Associate 1, which stated “The bill has been pre-filed.” GLENN used an
interstate facility in connection with sending this text message.

On October 19, 2018, Associate 1 called GLENN and GLENN explained how it was easy
to pre-file legislation, “[b]ecause all you do is call the bill drafter, and you tell him what part of
the law, you know, and you had given me all of that, and, and they create, they create the bills. I
mean they used to doing that [for GLENN].” GLENN further explained, “You can pre-file
anything and then they schedule it for a bill hearing. That all is done during the session.” When
Associate 1 said he was surprised that GLENN did not have a delay in getting the bill pre-filed,
GLENN responded, “Not when they know you. You know? So if I wasn’t elected... I mean if
they didn’t already know me, they, they wouldn’t have done it that quick.” When Associate 1
asked GLENN if she had received confirmation of the pre-filing of the legislation, GLENN stated,
“They send um, a reference number” which GLENN said would come to her legislative email
account. GLENN said she would follow up on the confirmation email from her legislative
assistant. GLENN and Associate 1 agreed to meet on Monday [October 22, 2018] so Associate 1
could give GLENN the money in exchange for pre-filing the legislation. |

On October 20, 2018, Associate 1 received an email from GLENN. The email stated
“TR0623 — OPIOID MAINTENANCE THERAPY — MEDICAL DIRECTOR — REQUIRED
EXPERIENCE,” which referred to the Legislative Reference number that was assigned to
GLENN’s request for the bill.

On October 22, 2018, GLENN met Associate ] at a restaurant in Baltimore, Maryland.
During the mecting, Associate 1 handed GLENN $5,000 in United States currency. As he was
giving the money to GLENN, Associate 1 stated, “That’s five grand cash.” Associate 1 stated,
“So when you get that bill, if you can just flip it over. That'll make [Businessperson 3} get more
excited about the next (unintelligible).” Associate 1 cautioned GLENN about depositing the cash

16

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 17 of 20

at her bank, and told GLENN to only deposit “a little bit at a time.” GLENN responded, “No. No
no. I won’t. No. No, I won’t. No, I won’t. No, I got stuff I need to take care of. ”

On January 9, 2019, GLENN introduced, as its sponsor, House Bill 35 titled “Public Health
— Opioid Maintenance Therapy Programs — Medical Director Requirement and Qualifications.”

The Fourth and Fifth Payments

On December 3, 2018, Associate 1 called GLENN and GLENN said that she had financial
problems. Associate 1 responded, “Well that’s all right. Listen, ‘cause I got... I got a couple...
You know, I’ve been out hustling too. I... I’m tryin’ to get some Christmas cash. I got somethin’
good...” GLENN interrupted Associate 1 and asked, “Well what do you... What do you need...
What do you need me to do?” Associate 1 told GLENN that Businessperson 3 needed help
obtaining a liquor license for a restaurant that he wanted to open in Baltimore City. Associate 1
stated that Delegate 1 introduced a bill during the previous legislative session which created a
liquor license at a specific location. Associate 1 stated, “[Businessperson 3’s] got five grand like
ready now. He knows that a license would cost him at least on average of no less than sixty,
seventy thousand dollars. So ah, it’d be five grand up front and another fifteen when the license
is granted. This is a no-brainer and I can send you what it looks like.” GLENN said, “So all he
needs me to do is a bill to, to replicate what [Delegate 1] did for [a location in a specific district]”
and GLENN further said, “It would have to be for the 45" District because I couldn’t do it if it’s
not my District.” GLENN stated, “I’d be happy to do it” and “Doing a bill like that is not a
problem.” The following exchange occurred:

GLENN: It wouldn’t be a pre-filed bill ‘cause it’s past the deadline.
Associate 1: It doesn’t matter. I can have...

GLENN: I can do it. Ican...

Associate 1: ...the five grand by Monday.

GLENN: Okay. Allright. (Unintelligible).

Associate 1: And then another fifteen... Then another fifteen once it’s all
introduced because he’!l have twenty...

GLENN: Okay.

Associate 1: He’ll have twenty grand tied up into a license which if he had to go
buy one from you know, John Doe, he’d pay fifty to seventy-five grand so this is a
cheap deal.

GLENN: Okay.

Associate 1: And then I’m gonna be the managing partner in the vent... in the
venture.

GLENN: Okay.

17

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 18 of 20

Associate 1: All right. .

GLENN: Allright. So, so just send me what [Delegate 1] did and then... and
then just... you know, um, just um, I just need... It’s... ‘Cause if she did it for a
specific area, then you have to tell me the exact area that you need it in.

GLENN told Associate 1 that she would direct “Bill Drafting [to] draft the bill.”

On December 6, 2018, GLENN sent a text message to Associate 1 which stated “I need the
exact location. See how [Delegate 1] included it in the bill. No problem to get this filed tomorrow
as long as you get me the location. Thanks.” Associate 1 sent a text message to GLENN with an
exact location for the liquor license. .

On December 10, 2018, GLENN and Associate 1 met at a restaurant in Baltimore,
Maryland. During the meeting, Associate | handed GLENN $5,000 in United States currency and
confirmed with GLENN that she would receive the other fifteen grand once she “introduce[d] the
bill.” GLENN said, “I just had my staff person do it this morning.” GLENN asked, “This is a
complete five? ‘Cause last time it was two-fifty short.” Associate 1 asked, “You wanna go to the
car and count it?” GLENN responded, “No.”

Later that day, GLENN and Associate 1 exchanged a series of text messages. GLENN
stated, “It’s short again .. . much more this time (sad face emoji). Help please.” When Associate
1 asked how much the payment was short and if Glenn had checked the count, Glenn stated “4
times, 500. Before it was 250.” When Associate 1 told Glenn he/she would have Businessperson
3 add the $750 to the $15,000 payment in January, Glenn responded “Not your fault. I could really
use it now.”

On December 11, 2018, GLENN sent an email to Associate 1, which forwarded an email
that had been sent to GLENN on December 11, 2018 from the bill drafting office and was titled
“Acknowledgement Letter LRO995 -- Glenn, Cheryl D., Delegate.” The forwarded email stated,
in part, “Dear Delegate Glenn: This is to acknowledge receipt of your request that we prepare
legislation for you in anticipation of the 2019 Session of the General Assembly.” Referenced in
the forwarded email was “Subject: BALTIMORE CITY — ALCOHOLIC BEVERAGES —
CLASS B-D-7 LICENSES.” GLENN admits that this email was a wire transmission and traveled
in interstate commerce.

On December 20, 2018, GLENN arranged to meet with Associate 1 in the parking lot ofa
shopping center in Baltimore, Maryland. During the meeting in GLENN’s vehicle, the Associate
1 provided GLENN with an additional $750 as payment for the amount that GLENN claimed she
had been shorted in the prior payments.

On January 10, 2019, GLENN sent Associate 1 a text message in which GLENN stated, “I
have the Blue Back for the alcohol bill you requested in my district. Please give me the details on
why this is needed ASAP.” A “Blue Back” is a term used in the Maryland General Assembly to
refer to the original copy of a bill.

18

 

 

 
Case 1:19-cr-00351-CCB Document11 Filed 01/22/20 Page 19 of 20

On January 14, 2019, Associate 1 called GLENN and GLENN asked Associate | to provide
her with a description of Businessperson 3’s restaurant so she would be able to explain the business
to potential co-sponsors of the bill. Associate 1 agreed to provide the information to GLENN.
GLENN told Associate 1, “I’m not gonna give this to anybody” and “I’m not sharing this with
anybody.” Associate 1 thereafter provided GLENN with the information she requested.

On January 28, 2019, Associate 1 called GLENN and GLENN told Associate 1 that she
had “dropped” the Blue Back on Friday, January 25, 2019, and that the bill would probably become
available later in the week. GLENN stated that she had signed off on the bill as did another
delegate, and she intended to get a senator to cross-file the bill. GLENN stated that she had “two
bills ah, for [Associate 1].” GLENN stated, “The opioid bill is out” and “It’s got a number and
everything.” Toward the latter part of the conversation, Associate 1 told GLENN “Well then when.
that liquor thing goes in, if you can give me at least a week for me to tell him [Businessperson 3]
to get his money [the $15,000 cash] ready. GLENN responded “Okay. Okay.”

On January 28, 2019, GLENN, introduced, as its sponsor, House Bill 347 titled, “Baltimore
City — Alcoholic Beverages — Class B-D-7 Licenses.”

On January 31, 2019, GLENN called Associate 1 and told Associate | that the liquor bill
was House Bill 347. GLENN explained that the Economic Matters Committee would schedule a
hearing for the bill and that GLENN would present the bill to the delegation, but she would need
someone to represent Businessperson 3. In a subsequent call, Associate 1 told GLENN that
Associate 1 would provide her with $15,000 on February 11, 2019, for introducing House Bill 347.

On February 11, 2019, GLENN arranged to meet with Associate | at a hotel in Annapolis,
Maryland so that Associate 1 could pay GLENN $15,000 in cash for introducing House Bill 347.
When she arrived at the hotel, GLENN called Associate 1 and asked Associate 1 to come to her
car. Associate 1 entered GLENN’s car and GLENN proceeded to drive from the hotel at a high
rate of speed to another nearby parking lot. When GLENN parked the vehicle, GLENN said she
needed Associate 1 to sign a document as “an insurance thing.” The document, drafted by
GLENN, falsely stated, “To whom it may concern: The money, $15,000.00, received from my
friend, [Associate 1], this morning, is in NO way connected to my position as a State Delegate . .
. | have not made any promises to use my position as a State Delegate for any purposes. The
money is a gift and is not being given to me in exchange for any political favors.” GLENN told
Associate 1 that “this protects you and I.” GLENN proceeded to count stacks of cash and
confirmed she received the full $15,000.00.

In February 2019, GLENN was interviewed by FBI Special Agents. GLENN was asked
about each of the payments she received on April 4, 2018 ($3,000), August 23, 2018 ($5,000),
October 22, 2018 ($5,000), December 10, 2018 ($5,000), December 20, 2018 ($750), and February
11, 2019 ($15,000), and GLENN admitted that each of these payments were bribes. GLENN
admitted that she knew that taking the payments was wrong and that the solicited/accepted
payments were made in exchange for official acts that GLENN provided using her position as a
Delegate.

19

 

 
Case 1:19-cr-00351-CCB Document 11 Filed 01/22/20 Page 20 of 20

GLENN admits that she knowingly and willfully participated in the scheme and artifice to
defraud as alleged in Count One of the Information. GLENN admits that she had the specific
intent to promote, manage, establish, or carry on or distribute the proceeds of an unlawful activity,
to wit, state bribery in violation of Section 9-201(c) (“Public employee demanding or receiving
bribe”), Md. Crim. Law (formerly Art. 27, Section 22), as alleged in Count Two of the Information.

Leo J. Wise
Assistant United States Attorneys

SO STIPULATED:

 

 

Defendant

CLO —

William Brennan, Esq.
Counsel for Defendant

20

 

 

 
